Citation Nr: 0014157	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  95-26 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for bilateral 
superficial varicosities, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from April 1960 to September 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

In September 1996, the case was remanded by the Board to 
obtain additional information.  In April 1999 the matter was 
remanded by the Board to afford the veteran a personal 
hearing before a Member of the Board.  

In May 2000, a personal hearing conducted by the undersigned 
Board Member was held at the RO.  


REMAND

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992). 

At the May 2000 personal hearing, the veteran testified that 
other than contacts with a personal physician regarding 
prescriptions for chronic problems, he had not received any 
medical treatment for his service connected disabilities.  In 
his testimony the veteran seemingly indicates that his 
service connected lumbar spine, left knee, and bilateral 
varicose vein disorders have increased in severity since they 
were last evaluated in 1997.  

In conjunction with his assertion of an increase in severity 
of the disabilities at issue, the Board concludes that, 
notwithstanding the prior remands of the case, obtaining 
further clinical information regarding his service connected 
lumbar spine, left knee, and bilateral superficial varicose 
vein disabilities is necessary. 

The VA has a statutory duty to assist claimants with their 
claims under the provisions of 38 U.S.C.A. §  5107(a) (West 
1991).

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:


1. The RO should schedule the veteran for a 
VA examination to determine the current 
extent and severity of the service-connected 
low back and left knee disabilities.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding whether 
pain significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale. 

2. The RO also should schedule the veteran 
for a VA peripheral vascular examination to 
determine the current extent and severity of 
the service-connected bilateral superficial 
varicosities.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail.  The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of disability upon his ordinary 
activity. The examiner should comment on the 
presence and extent of any edema or 
subcutaneous induration and the degree of 
its relief on elevation of the legs, any 
stasis pigmentation or eczema, any 
ulceration, or pain.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  Following the above development, the 
RO should review the medical examination 
reports to determine whether they comply 
with the previous instructions.  If the 
medical examination reports are deficient 
in any regard, immediate corrective 
action should be taken.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims based 
on the additional evidence received.  
Specifically, in evaluating the severity 
of the veteran's lumbar spine and left 
knee disabilities, the RO should consider 
the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, and 4.59, as 
well as DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

When the requested development has been accomplished, if the 
claims remain in a denied status, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond thereto. Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




